Citation Nr: 0303331	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-09 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the amount of $3,974.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $3,974.

The Board notes that the veteran did not challenge the amount 
of the overpayment created; therefore, this decision is 
limited to the issue listed above.  But see Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 
1.911(c)(1) (2002).

Review of the evidentiary record indicates that the original 
overpayment was $6,144; however, the veteran submitted a list 
of countable, unreimbursed medical expenses (UME) for the 
year 2000, reducing the overpayment to $3,974. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.

2.  In March 1999, the RO advised the veteran that his 
improved pension benefits had increased to $1,220 monthly, 
based on no countable income from any source and no spouse, 
effective March 1, 1999, because he reported that he had 
separated from his spouse.  The RO also informed the veteran 
of his duty to notify VA of any changes in income, dependents 
or the amount of medical expenses so that his pension could 
be properly adjusted.

3.  In a November 2000 letter, the RO reduced the veteran's 
pension award retroactively, effective December 1, 1999, 
based on information that he had remarried on November 20, 
1999 and his new wife received monthly Social Security 
benefits of $699 plus a Medicaid premium of $45.50, creating 
an overpayment.

4.  In December 2000, the Debt Management Center notified the 
veteran that, as a result of a recent adjustment in pension 
benefits an overpayment in the amount of $6,144 had been 
created and advised him of his appellate rights.

5.  In a VA-Form 21-8416, Medical Expense Report, and a VA 
Form 21-0516, Improved Pension Eligibility Verification 
Report, dated in December 2000, the veteran showed UME 
totaling $3,188.87 for the year 2000.

6.  In January 2001, the RO consisted the veteran's list of 
allowable paid medical expenses for the period February 1, 
2000 to January 1, 2001 and reduced the assessed overpayment 
to $3, 974. 

7.  In May 2001, the Committee denied the veteran's request 
for waiver and indicated that an overpayment of $6,144 was 
created when his new wife was added as a dependent and her 
Social Security benefits were counted as family income, 
effective December 1, 1999 and that his indebtedness was 
further reduced to $3,974 by countable UME for the year 2000.  

8.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

9.  The veteran was at fault in the creation of the debt in 
that he failed to timely inform VA of his remarriage and his 
new wife's Social Security benefits, which led to an 
adjustment by VA in countable income to an amount that 
resulted in a reduction of pension benefits.  VA was not at 
fault in the creation of the debt.

10.  Waiver of the assessed overpayment would result in 
unjust enrichment to the veteran.

11.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

12.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

13.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $3,974 would not be contrary to the 
principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
waiver request.  In December 2000, the Debt Management Center 
notified the veteran that, as a result of a recent adjustment 
in pension benefits an overpayment in the amount of $6,144 
had been created and advised him of his appellate rights.  
The same month, the veteran completed and returned a current 
VA Form 21-8416, Financial Status Report (FSR), which 
included total family income and expenses, and a medical 
expense report showing UME totaling $3,188.87 for the year 
2000.  In January 2001, the RO prepared a detailed accounting 
of income and UME used to reduce countable income during the 
overpayment period.  In a December 2002 letter, VA advised 
the veteran of the notice and duty-to-assist provisions of 
the VCAA, informed him of what evidence VA had obtained, what 
evidence he needed to substantiate his waiver request, and 
gave him an opportunity to submit any additional evidence or 
arguments in support of his waiver request.  The appellant 
did not respond.  The Board further finds that, in a November 
2001 statement of the case, the Committee informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, the Board finds VA has satisfied the notice and 
duty-to-assist provisions contained in the VCAA.  Further 
development and further expenditure of VA's resources is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

Further, the Board observes that, in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that as the statute at issue in 
this appeal is found in chapter 53 of title 38 of the U. S. 
Code, which concerns special provisions relating to VA 
benefits and contains its own notice provisions, the notice 
and duty-to-assist provisions of the VCAA do not apply.  In 
this case, it is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and application 
of the governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

In February 1981, the RO advised the veteran that he had been 
awarded disability pension benefits effective November 26, 
1980 based on no countable annual income.  When the RO 
notified the veteran of his award of pension benefits, he was 
also informed of his duty to notify VA of any changes in 
family income or the amount of medical expenses so that his 
pension could be properly adjusted.  

In March 1981, the RO increased the veteran's improved 
pension benefits by adding his spouse as a dependent based on 
no countable annual income.  The RO also reminded him of his 
duty to notify VA of any change in the number or status of 
his dependents.

In May 1981, the RO increased the veteran's improved pension 
benefits to reflect a cost-of-living adjustment.  The RO 
reminded him to notify VA of any changes in family income or 
in the number or status of his dependents.

In September 1989, the RO informed the veteran that his 
pension award had been increased by an additional monthly 
amount based on need for regular aid and attendance.  The RO 
reminded him to notify VA of any changes in family income or 
in the number or status of his dependents as failure to do so 
might result in the creation of an overpayment.

In a March 1999 VA Form 21-4138, Statement in Support of 
Claim, the veteran asked VA to remove his wife from his VA 
pension because they were no longer living together as of 
March 1, 1999, and stated that he had filed for divorce.

Later in March 1999, the RO advised the veteran that his 
improved pension benefits had increased to $1,220 monthly, 
based on no countable income from any source and no spouse, 
effective March 1, 1999, because of his reported separation 
from his spouse.  The RO also informed the veteran of his 
duty to notify VA of any changes in income, dependents or the 
amount of medical expenses so that his pension could be 
properly adjusted.

In an October 2000 VA Form 21-686c, Declaration of Status of 
Dependents, the veteran informed VA that his divorce from his 
former spouse had been effective in April 1999 and that he 
had remarried on November 20, 1999.  In an accompanying VA 
Form 21-0516-1, he indicated that his wife received $699 
monthly in Social Security benefits.  In a VA Form 21-4138, 
the veteran stated that his half of the proceeds from the 
sale of his house due to his divorce he had used to buy back 
it. 
 
A November 2000 computed generated SHARE report showed that 
the veteran's new wife received Social Security benefits of 
$744.50 monthly, from December 1, 1999, and was to receive 
$770 monthly, effective December 1, 2000.

In a November 2000 letter, the RO reduced the veteran's 
improved pension award retroactively, effective December 1, 
1999, based on information that he had remarried on November 
20, 1999 and his new wife received monthly Social Security 
benefits of $699 plus a Medicaid premium of $45.50, creating 
an overpayment.

In December 2000, the Debt Management Center notified the 
veteran that, as a result of a recent adjustment in his 
pension benefits, an overpayment in the amount of $6,144 had 
been created and advised him of his appellate rights.

In a VA-Form 21-8416 and a VA Form 21-0516 dated in December 
2000, the veteran showed UME totaling $3,188.87 for the year 
2000 and monthly Social Security benefits for his new wife of 
$770.  

In an FSR submitted to the Debt Management Center the same 
month, the veteran showed income of $763 and $699 for himself 
and his wife, respectively, for a total of $1,462 monthly.  
He listed monthly expenses of $1,464.  Assets included two 
1999-model automobiles valued at $43,000 and $800 cash in the 
bank.  No installment debt was listed.  The veteran also 
indicated that his wife's house went to her two sons, but 
that she lived there part of the time and the other part of 
the time they stayed at his house.  The veteran did not value 
his house.  This FSR was received by the RO in April 2001 and 
was construed as a request for a waiver of the overpayment.

In January 2001, the RO prepared a detailed accounting of 
income and UME used to reduce countable income during the 
overpayment period and informed the veteran that the year 
2000 UME would be applied to his overpayment and amended his 
pension benefits to reflect these changes.

In May 2001, the Committee denied the veteran's request for 
waiver and indicated that an overpayment of $6,144 was 
created when his new wife was added as a dependent and her 
Social Security benefits were counted as family income, 
effective December 1, 1999 and that his indebtedness was 
further reduced to $3,974 by countable UME for the year 2000.  

Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963(a) (2002).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2002).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs; however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. 
§§ 1.963, 1.965.

The record in this case shows the veteran was at fault in the 
creation of the debt in that he failed to timely inform VA of 
his remarriage and his new wife's Social Security income.  
The evidence does not show VA was in any way at fault in the 
creation of the debt.  The Board notes, however, that balance 
of fault is but one of the factors for consideration in 
determining entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  Because the veteran received VA improved 
pension benefits to which he was not entitled, the veteran 
was paid more than he was entitled. 

Although the veteran's representative contends that recovery 
of the overpayment would cause financial hardship, the 
evidence of record reflects that he has sufficient monthly 
income to meet not only the cost of the basic necessities of 
life, but also provide for additional purchases of goods.  
The Board finds that based upon the evidence of record, 
repayment will not deprive the veteran of basic necessities.  
In an FSR dated in December 2000, the veteran listed total 
monthly family net income of $1,462 and average monthly 
expenses of $1,464, which included $39 for cable monthly.  
The veteran showed cash in the bank totaling $800 and two 
1999-model automobiles valued at $43,000 and no installment 
debt.  He failed to value his house.  The Board must 
conclude, therefore, that the evidence fails to demonstrate 
that undue financial hardship would result from the recovery 
of the overpayment.  Significantly, recovery of the debt, in 
small monthly amounts, would not deprive the veteran and his 
spouse of the basic necessities of life.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The 
objective of VA improved pension benefits is to supplement 
the veteran's income to an amount allowable by law.  In fact, 
the record in this case shows the veteran receive benefits to 
which he was not entitled.  Therefore, the objective of VA 
benefit payments is not nullified by the collection of this 
debt.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of recovery of the assessed 
$3,974 overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,974 is denied.




____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

